Citation Nr: 1722544	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  08-24 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide agent exposure, asbestos exposure, and ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2010, May 2011,September 2015, and September 2016, the Board remanded the Veteran's claim for further development.

In addition to the issue listed on the title page, at the time of the September 2016 remand, the issue of entitlement to service connection for hypertension was on appeal.  In a January 2017 rating decision, the agency of original jurisdiction (AOJ) granted service connection for hypertension.  As the January 2017 rating decision represents a full grant of the benefits sought with respect to that issue, such matter is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  The Board notes that the Veteran perfected an appeal in March 2017 as to the issue of entitlement to an initial compensable rating for hypertension; however, the AOJ has not certified the appeal to the Board.  It would be premature for the Board to assume jurisdiction over that issue at this time.  

Following the January 2017 Supplemental Statement of the Case, additional evidence was added to the record that has not been considered by the AOJ.  However, the evidence is not pertinent to the issue decided herein.  Therefore, there is no prejudice in the Board proceeding to the merits of the appeal.  38 C.F.R. § 19.31(b) (2016).


FINDING OF FACT

The evidence of record fails to demonstrate exposure to herbicide agents, and the most competent and probative evidence of record demonstrates that the Veteran's currently-diagnosed diabetes mellitus did not manifest during service or within one year from discharge, and is not otherwise related to his military service.



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that neither the Veteran nor his representative has raised any issues with VA's duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran filed his claim for service connection for diabetes mellitus in November 2006, and reported that diabetes had its onset in September 2005.  He claimed that he developed diabetes mellitus as a result of exposure to herbicide agents, asbestos, ionizing radiation, and other hazardous materials such as chemicals, hydrocarbons, pesticides, fuels, propellants, waste, and associated byproducts.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as diabetes mellitus, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the case of a veteran exposed to herbicide agents during service, service connection for certain diseases, including diabetes mellitus, will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

Finally, service connection may also be established for a disability as due to exposure to ionizing radiation. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Diabetes mellitus is not one of the diseases for which presumptive service connection based on exposure to radiation may be granted.  See 38 C.F.R. § 3.309(d).  Similarly, diabetes mellitus is not one of the diseases that may be considered as a radiogenic disease under 38 C.F.R. § 3.311(b)(2), nor has the Veteran submitted competent scientific or medical evidence showing that diabetes mellitus is a radiogenic disease.  Therefore, the evidentiary development procedures specified in 38 C.F.R. § 3.311 are not applicable in this case.  See 38 C.F.R. § 3.311(b)(4).  
Nevertheless, service connection based on exposure to ionizing radiation could be established on a direct basis under 38 C.F.R. § 3.303(d) by showing the disease was incurred during or aggravated by his military service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

In making its determination, the Board is obligated to weigh the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. 428, 433-34 (2011).  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77; see also Kahana, 24 Vet. App. at 433, n.4. The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d at 1376-77.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records are silent for any complaints of or treatment for diabetes mellitus.  His September 1968 entrance examination and a February 1969 report of medical examination noted that his endocrine system was normal.  A DD Form 1141, Record of Occupational Exposure to Ionizing radiation, estimated that the Veteran's total lifetime exposure to ionizing radiation was 00.498 rem as of August 1972.  In an October 1972 report of medical history, despite reporting other symptoms, he denied dizziness or fainting spells, painful or frequent urination, recent weight gain or loss, or sugar or albumin in his urine.  His October 1972 discharge examination noted that his endocrine system was normal.  Service personnel records confirm that he served aboard the U.S.S. Halibut and U.S.S. Seawolf from March 1970 to October 1972, and that both vessels docked at Mare Island, Vallejo, California.  

There is nothing in the Veteran's service records, and he does not otherwise allege, that he served in the Republic of Vietnam.  Instead, he argues that service connection for diabetes mellitus is warranted as a result of exposure to herbicide agents, asbestos, ionizing radiation, and other hazardous materials such as chemicals, hydrocarbons, pesticides, fuels, propellants, waste, and byproducts, due to his service aboard the U.S.S. Halibut and U.S.S. Seawolf, and being stationed at Mare Island.

A December 2005 private treatment record noted that the Veteran was seen in October 2005, and that he presented with a two-week history of new onset diabetes.

In a July 2007 statement, the Veteran claimed that, as a result of his duties aboard the U.S.S. Halibut and U.S.S. Seawolf, and being stationed at Mare Island, he was exposed to polychlorinated biphenyls (PCBs), dioxin, ionizing radiation, Freon, asbestos, lead, mercury, hydrocarbons, and high levels of carbon monoxide and carbon dioxide.  The Veteran also alleged that Mare Island was the training center for the brown water naval units that were deployed to the Republic of Vietnam.

In May 2007, the AOJ submitted a request to the National Personnel Records Center (NPRC) through the Personnel Information Exchange System (PIES) to verify the Veteran's claimed exposure to herbicide agents.  In October 2007, NPRC responded that there were no records demonstrating exposure to herbicide agents.

In January 2010, the Veteran reiterated his claim that he was exposed to PCBs and dioxin while serving at Mare Island.  In support of his statement, he submitted a July 2006 fact sheet and remedial plan from the California Department of Toxic Substances Control (DTSC) to clean 194 sites at Mare Island that were found to be contaminated with PCBs.  The fact sheet noted that PCBs had been used in the United States from 1929 to 1977, and that they were commonly used in electrical equipment.

The Veteran also submitted a number of pictures of facilities and areas on Mare Island that are fenced off or closed due to PCB contamination.  The Veteran identified one of the buildings as the storage building for the U.S.S. Halibut.  

He also submitted another document from the DTSC that discussed prior uses at Mare Island that caused contamination; potential contaminants of concern, including dioxin (AS 2, 3, 7, 8-TCDD TEQ), explosives, polynuclear aromatic hydrocarbons, radioactive isotopes, and vinyl chloride; and potential media affected, including contaminated surfaces/structures, indoor air, groundwater (other than drinking water), sediments, soil, and soil vapor.  The document also discussed the history of Mare Island, and its use by the United States Navy for different activities that generated hazardous waste, including asbestos.

Finally, he submitted a statement from a fellow servicemember who stated that PCB material was stored at Mare Island during the time they served together, and that the Veteran handled PCBs in the course of his duties.

In the May 2011 remand, the Board directed the AOJ to attempt to verify the Veteran's exposure to herbicide agents by reviewing the Department of Defense's inventory of herbicide operations.  If exposure could not be verified, the AOJ was to send an inquiry to the Joint Service Records Research Center (JSRRC) for verification.

In November 2015, the JSRRC issued a formal finding of no exposure to herbicide agents.  The JSRRC coordinator noted that the U.S.S. Halibut and the U.S.S. Seawolf were not shown to be exposed to herbicide agents, and that the only location in the California recognized by the Department of Defense as having tested and stored herbicide agents was in Brawley, California, and those activities occurred from 1950 to 1951.

In accordance with the September 2016 Board remand, the Veteran was afforded a VA examination to determine whether his diabetes mellitus was related to his exposure to ionizing radiation.  The examiner noted a diagnosis of diabetes mellitus dating back to October 2005.  However, the examiner opined that the diabetes mellitus was less likely than not related to his exposure to ionizing radiation during service based on current medical knowledge.  The examiner noted that, although a study found that radiation therapy in children in the area of the pancreas increased the risk of diabetes, there was no evidence that demonstrating a link between military exposure to ionizing radiation and diabetes mellitus.  Instead, the examiner noted that the cause of diabetes was multifactorial, including genetics and lifestyle.

Based on the evidence of record, the Board finds that service connection for diabetes is not warranted.  Initially, the Veteran has a current diagnosis of diabetes mellitus as evidenced by his private treatment records and the November 2016 VA examination.  Thus, the first element of service connection is met.  

However, the evidence of record fails to demonstrate actual exposure to herbicide agents, and there is no competent and credible evidence relating diabetes mellitus to his military service, to including exposure to asbestos, ionizing radiation, or other hazardous materials such as PCBs, chemicals, hydrocarbons, pesticides, fuels, propellants, waste, and associated byproducts.

With regard to the Veteran's claim that he was exposed to herbicide agents, he does not allege, and the record does not otherwise demonstrate presumptive exposure to herbicide agents in accordance with 38 C.F.R. § 3.307(a)(6)(iii, iv).  Thus, he must establish actual herbicide agent exposure.

As noted above, the Veteran alleges that he was exposed to herbicide agents while aboard the U.S.S. Halibut and/or the U.S.S. Seawolf, and/or while stationed at Mare Island.  Despite numerous requests that he provide evidence of actual exposure, he has only alleged exposure based on his claim that herbicide agents were stored at Mare Island and aboard the U.S.S. Halibut and/or the U.S.S. Seawolf.  The Veteran has not otherwise alleged that he himself came into contact with herbicide agents.  Insofar as he relies on the DTSC report indicating that dioxin was a "potential" contaminant at Mare Island, the report is speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Notably, as it relates to the Veteran's alleged exposure, the DTSC report does not demonstrate that herbicide agents were actually used on Mare Island, let alone that they were used at the time he was stationed at Mare Island.   

Conversely, as noted above, in October 2007, NPRC responded that there were no records demonstrating exposure to herbicide agents.  Moreover, as noted in the November 2015 JSRRC formal finding, the U.S.S. Halibut and the U.S.S. Seawolf were not shown to be exposed to herbicide agents, and the only location in the California recognized by the Department of Defense as having tested and stored herbicide agents was in Brawley, California, from 1950 to 1951.

As the applicable manual guidelines provide that service department verification is required to establish that the Veteran was exposed to herbicides, the Board finds the JSSRC conclusion to be of greater probative value than his statements concerning his alleged exposure to herbicide agents aboard the U.S.S. Halibut and/or the U.S.S. Seawolf, and/or while stationed at Mare Island.  Thus, the Board finds that the evidence is against a finding that the Veteran was exposed to herbicide agents during his military service .  It follows, then, that entitlement to service connection for diabetes mellitus as due to herbicide exposure on a direct or presumptive basis cannot be granted.  

With regard to his claim that diabetes mellitus is the result of exposure to ionizing radiation, his service records demonstrate exposure to ionizing radiation during service.  However, the Board finds that the November 2016 VA opinion is the only competent and probative evidence of record that addresses whether his diabetes mellitus is related to his exposure to ionizing radiation.  The examiner offered a clear conclusion with supporting data, as well as a reasoned medical explanation in support of a negative nexus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

While the Veteran contends that his diabetes mellitus is related to his exposure to ionizing radiation, he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The question of a medical nexus between exposure to ionizing radiation and diabetes mellitus involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination as to whether his diabetes mellitus is related to his exposure to ionizing radiation requires a specialized understanding of the medical nature and pathology of this disorder, which he has not been shown to have.  See Jandreau, supra; Woehlaert, supra.  As such, his opinion is afforded no probative value.

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his diabetes mellitus and his exposure to ionizing radiation.  In contrast, the November 2016 VA opinion takes into consideration all the relevant facts in providing the opinion, to include his service treatment records and post-service treatment records.  Therefore, the Board finds that the November 2016 VA opinion is the only probative evidence of record addressing the relationship between his diabetes mellitus and his exposure to ionizing radiation.

The Board notes that the Veteran has not been afforded a VA examination to determine whether his diabetes mellitus is related to other alleged exposure during his military service, including his alleged exposure to PCBs, Freon, asbestos, lead, mercury, hydrocarbons, and high levels of carbon monoxide and carbon dioxide; however, the Board finds that such is not necessary in the instant case.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that a VA examination or opinion is not necessary with respect to these theories of entitlement.  The Board notes that the evidence suggests possible exposure to asbestos and PCBs; however, the Veteran's service treatment records are completely silent as to any complaints or symptoms associated with diabetes mellitus or a problem with his endocrine system.  Furthermore, the record does not contain any competent evidence suggesting a causal relationship between his currently-diagnosed diabetes mellitus and his military service, to include his exposure to PCBs, Freon, asbestos, lead, mercury, hydrocarbons, and high levels of carbon monoxide and carbon dioxide.  The Court has held that a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, the evidence does not indicate that the diabetes mellitus may be related to his potential exposure to PCBs, Freon, asbestos, lead, mercury, hydrocarbons, and high levels of carbon monoxide and carbon dioxide, such as to require an examination, even under the low threshold of McLendon.

The Board has also considered whether service connection is warranted on a presumptive basis under the provisions of 38 C.F.R. § 3.309(a).  However, the record fails to show that diabetes mellitus manifested to a compensable degree within the one year following his discharge from active duty, and the Veteran has not argued that he experienced a continuity of diabetes mellitus-related symptoms following discharge.  Instead, both his private treatment records and his own lay statements demonstrate that diabetes mellitus had its onset in 2005, more than thirty years after his discharge.  As such, presumptive service connection for the Veteran's diabetes mellitus under 38 C.F.R. § 3.309(a) is not warranted, nor can service-connection be established on the bases of a showing of continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, supra.

In conclusion, service connection for diabetes mellitus is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for diabetes mellitus is denied.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


